COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





JAVIER AVILA,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00257-CR

Appeal from
 346th District Court

of El Paso County, Texas

(TC # 20080D05617)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is a motion to dismiss filed by Appellant pursuant to Texas Rule
of Appellate Procedure 42.2(a).  The motion was personally signed by Appellant and was filed
before our decision in the case.  A duplicate copy of the motion has been forwarded to the trial court
clerk.  Because the motion complies with the requirements of Rule 42.2(a), we grant the motion and
dismiss the appeal.


February 23, 2011                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)